Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 defines a polyether siloxane “comprising” acidic, end-equilibrated siloxanes bearing acetoxy groups…” whereas the Specification is suggestive instead that the end-equilibrated siloxanes are an intermediate from which the polyether siloxane is derived.  On the other hand, it may be that it was indeed Applicants’ intent to disclose an invention as recited wherein it may perhaps be inferred that at least some residual acetoxy-terminated siloxane remains at the end of the conversion to polyether siloxane.  For the purpose of evaluating the instant invention against the prior art, it has been presumed that the claimed polyether siloxane is one that is derived from end-equilibrated siloxanes bearing acetoxy groups.  Clarification is needed.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knott et al., U.S. Patent # 10,414,872.
Knott teaches the preparation of SiOC-bonded polyether siloxanes that, while obtained from a different synthetic approach, would be patentably indistinct from that encompassed by claim 12.  "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process" In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Claims 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knott et al., U.S. Patent Application Publication No. 2020/0055991.
Knott describes in the abstract the formation of acetoxy-functional siloxanes that employs similar reagents but wherein the organosilicon precursor is (ostensibly virgin) cyclosiloxane instead of end-of-life silicone.  There is, however, believed to be no patentable distinction between the products derived from virgin cyclosiloxane and end-of-life silicone.  Again, Applicant is reminded that the subject matter disclosed in line 3 of claim 12 is product-by-process language (as is “acidic, end equilibrated).
Claim 13 is directed to so-called “adhesive compound(s)” and/or “sealant compounds” where adhesive and sealant are apparently expressions of intended use.  As before, despite the distinct chemical origins of the acetoxy-functional siloxanes of the claims and reference, no patentable distinction is discerned.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Knott et al., U.S. Patent Application Publication No. 2020/0055991.
Knott doesn’t expressly disclose neutralization/removal of the acid catalyst, although ammonia is introduced into the product at the stage that the diacetoxypolydimethylsiloxane is being converted to its diisopropoxy-terminated congener for subsequent analytic investigation in Examples 2 and 4.  In any case, it is the Examiner’s assertion that the neutralization/removal of residual acid catalyst would be immediately obvious to one of ordinary skill so as to provide storage stability to the product.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over the combined limitations of claims 1 of U.S. Patent No. 11,286,366 . Although the claims at issue are not identical, they are not patentably distinct from each other.  The only notable distinctions between the subject of the instant- and patent claims is that the former references a method of “upcycling”, as opposed to recycling, and defines the size of a reactor in which thermally-promoted digestion occurs.  Upcycling is the conversion of materials into a value-added form meaning that it has more commercial worth than the product(s) from which it is derived.  Both the instant and patent claims describe subjecting a silicone to the same combination of reagents and environmental conditions thus the patented process is, likewise, an upcycling process, a failure to characterize as such notwithstanding.
Instant claim 1 further recites a minimum size associated with the vessel in which digestion is carried out.  A volume of one liter is, however, quite small in the realm of commercial/industrial production processes and one of ordinary skill would immediately conceive of carrying out the claimed process in reactors exceeding 1 L in volume.
Allowable Subject Matter
Claim 1 and all the claims dependent therefrom, aside from claims 12-14, would be allowable pending a terminal disclaimer against U.S. Patent No. 11,286,366.  The prior art contemplates ways of recycling end-of-life polysiloxanes using different reagents other than the claimed combination of an acetic anhydride, acetic acid, and Bronsted acid.  See, for instance, U.S. 6,172,253, CN 106750311, and JP 9-176364.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


November 28, 2022

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765